J-A29019-21

                                   2022 PA Super 112


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONNIE LEHMAN                              :
                                               :
                       Appellant               :   No. 601 WDA 2021

              Appeal from the PCRA Order Entered April 14, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0003380-2018


BEFORE: BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                          FILED: June 23, 2022

        While residing at a halfway house as a condition of parole, Ronnie

Lehman (Lehman) used a controlled substance and overdosed. Although he

was “at liberty” on parole1 at the time, Lehman was charged and convicted

under 18 Pa.C.S. § 5123(a.2), which prohibits the possession of a controlled

substance by a “prisoner or inmate.” After he was sentenced to a prison term

of 35 to 90 months on that count and his judgment of sentence was affirmed

on direct appeal, Lehman timely filed a petition for post-conviction relief,2

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  61 Pa.C.S. § 6138(2.3) provides in relevant part that, “[a] parolee is at
liberty on parole when the parolee is residing at a community corrections
center, community corrections facility or group-based home for purposes of
this section.” Renewal is a community corrections center.

2   42 Pa.C.S. §§ 9541-9546 (Post-Conviction Relief Act (PCRA)).
J-A29019-21


contending that his trial counsel performed ineffectively in failing to assert

that his parolee status precluded conviction. The Court of Common Pleas of

Allegheny County (PCRA court) summarily dismissed the petition, finding that

the underlying claim lacked legal merit.     Because this ruling rests on a

misapprehension of the nature of parole, the PCRA court’s order denying post-

conviction relief cannot stand.

                                      I.

      In 2018, Lehman was residing in a halfway house called Renewal as a

condition of parole. Early one morning, Lehman was discovered at Renewal,

unconscious on a bathroom floor.     First responders found on his person a

hypodermic needle and bags of heroin. Lehman was taken to a hospital where

he recovered.

      Following his overdose, the Commonwealth charged Lehman with three

counts: Providing Contraband to a Confined Person (18 Pa.C.S. § 5123(a));

Possession of a Controlled Substance (35 P.S. § 780-113(a)(16)); and

Possession of Drug Paraphernalia (35 P.S. § 780-116(a)(32)).         Defense

counsel moved to dismiss the three counts pursuant to the Drug Overdose

Response Immunity Act, 35 Pa.C.S. § 780-113.7, which shields overdose

victims from being prosecuted for certain enumerated offenses, including the

latter two counts above.

      In response to defense counsel’s motion, the Commonwealth nolle

prossed the controlled substance and paraphernalia charges. The contraband


                                    -2-
J-A29019-21


charge was amended to an alleged violation of 18 Pa.C.S. § 5123(a.2)

(possession of contraband by a prisoner or inmate), which is not an

enumerated offense under the Act. Lehman was ultimately found guilty of

that sole remaining count and was sentenced to a prison term of 35 to 90

months.

      On direct appeal, Lehman argued in part that the contraband charge

should have been dismissed under the Act. However, we affirmed Lehman’s

judgment of sentence, holding that the Act did not afford him immunity

because the crime of possession of contraband by an inmate was not an

enumerated offense. See Commonwealth v. Lehman, 231 A.3d 877, 883

(Pa. Super. 2020); see also Commonwealth v. Lehman, 238 A.3d 328 (Pa.

2020) (denying petition for allowance of appeal).

      In a concurring opinion, two of the three judges on the panel questioned

whether it was proper to assume that parolees residing in halfway houses like

Renewal were “inmates” or “prisoners” under the contraband statute. See

Commonwealth v. Lehman, 231 A.3d 877, 884 (Pa. Super. 2020)

(Pellegrini, J. concurring, joined by Bender, P.J.E.). However, since Lehman’s

counsel had not raised the issue, its merits could not be reached. See id.

      Lehman filed a timely PCRA petition, asserting that his trial counsel

performed ineffectively by failing to challenge the sufficiency of the evidence

based on his parolee status.    That is, Lehman argued that his status as a

parolee, if raised, would have precluded the Commonwealth from proving


                                     -3-
J-A29019-21


beyond a reasonable doubt that he was an “inmate” or a “prisoner” under

Section 5123(a.2).

       The PCRA court issued a notice of intent to dismiss Lehman’s petition

and an order summarily dismissing the petition was entered. Lehman timely

appealed, and in its 1925(a) opinion, the PCRA court reasoned that Lehman’s

counsel was not ineffective. See PCRA Court 1925(a) Opinion, 7/21/2021, at

4. The PCRA court determined that Lehman could qualify as an “inmate” or a

“prisoner” because he was committed to Renewal against his will. See id.

       Lehman now raises one claim in his appellate brief:

       Did the [PCRA] court abuse its discretion in denying the PCRA
       petition, as amended, without a hearing insofar as [Lehman]
       established the merits of the claim that the evidence was
       insufficient to sustain a conviction under 18 Pa.C.S. §5123(a.2),
       insofar as Mr. Lehman was not a “prisoner” or “inmate” at the time
       he unlawfully possessed a controlled substance; and prior counsel
       were ineffective for not raising this issue at trial or on appeal?

Appellant’s Brief, at 4 (suggested answer omitted).3




____________________________________________


3 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Cruz, 223 A.3d 274, 277 (Pa. Super. 2019)
(quoting Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017)).
“It is an appellant’s burden to persuade us that the PCRA court erred and that
relief is due.” Commonwealth v. Stansbury, 219 A.3d 157, 161 (Pa. Super.
2019) (quoting Commonwealth v. Miner, 44 A.3d 684, 688 (Pa. Super.
2021)).


                                           -4-
J-A29019-21


                                      II.

      Lehman’s only issue in this appeal is whether the PCRA court erred in

dismissing his ineffectiveness claim, which was predicated on counsel’s failure

to argue that Lehman could not be found guilty under Section 5123(a.2) as a

matter of law due to his status as a parolee.

      To assert a meritorious ineffectiveness claim, a petitioner must establish

by a preponderance of the evidence that there is merit to the underlying legal

claim, that there was no reasonable basis for counsel’s conduct, and that the

petitioner suffered prejudice.   See generally Commonwealth v. Pierce,

527 A.2d 973 (Pa. 1987). In this context, prejudice is a reasonable likelihood

that but for counsel’s deficient performance, the petitioner would have had a

more favorable verdict. See Commonwealth v. Hanible, 30 A.3d 426, 439

(Pa. 2011).

      As to the underlying merit prong (which is the only prong now in

dispute), Lehman contends that since he voluntarily resided at Renewal as a

parolee and he was free to leave the premises (albeit in violation of parole),

he could not qualify as a prisoner or inmate, precluding his conviction. The

Commonwealth responds that a parolee may be treated as an inmate if the

parolee has been “committed to” the custody of a halfway house.

      To resolve this question of statutory interpretation, we begin by

reviewing the plain language of Section 5123(a.2), which provides that “[a]

prisoner or inmate commits a felony of the second degree if he unlawfully has


                                     -5-
J-A29019-21


in his possession or under his control any controlled substance in violation of

Section 13(a)(16) of The Controlled Substance, Drug, Device and Cosmetic

Act.”    “Inmate” is defined in 18 Pa.C.S. § 5123(e) as “a male or female

offender who is committed to, under sentence to or confined in a penal or

correctional institution.” (Emphasis added).

        As a community corrections center, Renewal indisputably qualifies as a

correctional institution. See 61 Pa.C.S. § 5001. The parties also seem to

agree that Lehman was not a “prisoner” or “confined” at the time of his

overdose. The narrow issue here is whether a parolee may be considered an

“inmate” for the purposes of Section 5123(e) by virtue of being “committed

to” a halfway house.4

        The phrase “committed to” is not defined in 18 Pa.C.S. § 5123 or

elsewhere in the Criminal Code; it is simply part of the definition of an

“inmate.” However, as employed in Section 5123 and other relevant statutes


____________________________________________


4 Penal statutes must “be construed according to the fair import of their terms
but when the language is susceptible of differing constructions it shall be
interpreted to further the general purposes stated in [Title 18] and the special
purposes of the particular provision involved.” 18 Pa.C.S. § 105. “The object
of all interpretation and construction of statutes is to ascertain and effectuate
the intention of the General Assembly.” 1 Pa.C.S. § 1921(a). “The plain
language of the statute is the best indicator of the legislature’s intent. To
ascertain the plain meaning, we consider the operative statutory language in
context and give words and phrases their common and approved usage.” See
Commonwealth v. Chesapeake Energy Corp., 247 A.3d 934, 942 (Pa.
2021).




                                           -6-
J-A29019-21


and taken in full context, “committed to” necessarily refers to a class of

offenders held or incarcerated in correctional facilities against their will.5

       It is significant that Pennsylvania courts have long recognized that

parolees “are not similarly situated with pre-release inmates” because

parolees are “at liberty” rather than in official detention or incarceration.

Meehan v. Pennsylvania Board of Probation and Parole, 808 A.2d 313,

317 (Pa. Cmwlth. 2002); see also 61 Pa.C.S. § 6138(2.3) (“A parolee is at

liberty on parole when the parolee is residing at a community corrections

center, community corrections facility or group-based home for purposes of

this section.”).

       Accordingly, “parolees, who are at liberty on parole while at [a

community corrections facility or center]” are a distinct class of offenders from

“pre-release inmates, who are deemed to be in official detention, for

purposes of credit for time spent at [a community corrections facility or

center].” Commonwealth v. Davis, 852 A.2d 392, 397 (Pa. Super. 2004)

(citing Meehan, 808 A.2d at 317) (emphasis added); Jackson v.

Pennsylvania Board of Probation and Parole, 568 A.2d 1004 (Pa. Cmwlth.

1990) (same); see also Cox v. Pennsylvania Board of Probation and

____________________________________________


5 The word, “commit” describes the process of sending a person somewhere
without the latter’s consent. See COMMIT, Black's Law Dictionary (11th ed.
2019) (“To send (a person) to prison or to a mental health facility, esp. by
court order.”).




                                           -7-
J-A29019-21


Parole, 493 A.2d 680 (Pa. Cmwlth. 1985) (same) (seminal case explaining

that parolees are generally not entitled to credit time on a sentence while

receiving in-patient drug treatment because the restrictions on liberty are not

commensurate with incarceration.).6

       The rules and regulations establishing the parole system further support

our conclusion that parolees are not “inmates” who are “committed to” a

community corrections center.           The Pennsylvania Board of Probation and

Parole may place parolees in these centers when they are released from prison

as a condition of parole – if they do not agree to go, then they continue serving

their prison sentences. Parolees who violate a condition of parole by engaging

in prohibited drug use may be sent to these centers for treatment.

____________________________________________


6 Community corrections centers are defined at 61 Pa.C.S. § 5001, which falls
under Part III of the Prisons and Parole Code, titled “Inmate Confinement.”
However, this in no way suggests that the Legislature intended for all
offenders housed in those facilities to be classified as inmates. Section
5003(1) provides that to be so housed, an offender must be, inter alia, “[a]
parolee under the jurisdiction of the board who is in good standing with the
board.” When originally enacted, a provision in that same chapter stated
further that an offender may be housed in a community corrections center or
facility if he is an “inmate[] transferred by the department under Chapter 37
(relating to inmate prerelease plans).” 61 Pa.C.S. § 5003(5) (expired July 1,
2013). It can be inferred that the Legislature contemplated an “inmate” as
an offender who is sent or “transferred” to a community corrections facility or
center by the Department of Corrections, whereas a “parolee” is someone who
qualifies for housing due to their good standing with the Parole Board. The
definition of “parolee” makes no mention of action on the part of the Parole
Board to transfer, send or commit a parolee to a community corrections
facility, evidencing the choice of residence exercised by the parolee, whereas
an inmate is not given that choice.




                                           -8-
J-A29019-21


       Renewal is a community corrections center located in downtown

Pittsburgh. As explained in Medina v. Pennsylvania Board of Probation

and Parole, 120 A.3d 1116 (Pa. Cmwlth. 2015), and Harden v.

Pennsylvania Board of Probation and Parole, 980 A.2d 691, 699 (Pa.

Cmwlth. 2009), community corrections centers are operated by private

entities under contract with the Pennsylvania Department of Corrections.7

       As a matter of law, a parolee may only reside at Renewal or any

community corrections center pursuant to a parole agreement, which is a

contract wherein a parolee accepts conditions, subject to stipulated

consequences in the event that those conditions are violated.        See 37 Pa.

Code § 65.7 (“The parole agreement shall contain the parole number, date

and signature of the parolee.”) (Emphasis added); see also id. at § 65.6(2)

(providing that “[e]very parolee shall acknowledge . . . [t]hat he fully

understands the conditions of his parole and agrees to follow such

conditions.”). In sum, a parole agreement does not exist unless the parolee

has willingly accepted its terms. See id.



____________________________________________


7 61 Pa. C.S. § 6101 sets forth two types of community based halfway houses.
A “Community corrections facility” is a residential facility operated by a private
contractor that: (1) provides housing to offenders pursuant to a contract with
the department; and (2) is operated in accordance with Chapter 50. A
“Community corrections center” is defined as [a] residential program that is
supervised and operated by the department [of corrections] in accordance
with Chapter 50 (relating to community corrections centers and community
corrections facilities.).


                                           -9-
J-A29019-21


        Once a parole agreement has been executed, the parolee “shall remain

in the legal custody of the [P]arole Board until the expiration of his maximum

sentence, or until he is legally discharged.” Id. at § 63.2. If the parolee

violates the agreed-upon terms during the parole period, the Parole Board

“may cause his detention or return to a correctional institution.” Id. at § 63.3.

        In this case, Lehman was not, as the PCRA court presumed, residing at

Renewal against his will.       He was at Renewal pursuant to an agreed-upon

parole condition.      If Lehman wished, he could have left to serve out the

remainder of his sentence in prison. Lehman’s option to leave Renewal, his

statutory status as a “parolee at liberty on parole,” and the absence of his

right to accrue credit time against his sentence while staying there, made it

impossible for Lehman to qualify as an “inmate” for the purposes of Section

5123.

        Had Lehman’s trial counsel sought to have the contraband charge

dismissed on the ground that he was not an inmate, there is a reasonable

likelihood that the argument would have succeeded, resulting in the dismissal

of the charge. Accordingly, the PCRA court abused its discretion in dismissing

Lehman’s ineffectiveness claim.8

____________________________________________


8 Assuming that the definition of an inmate or prisoner is ambiguous under 18
Pa.C.S. § 5123(a.2), Lehman would be entitled to relief under the Rule of
Lenity. Under that rule, “any ambiguity in a criminal statute will be construed
in favor of the defendant. The rule of lenity requires a clear and unequivocal
warning in language that people generally would understand, as to what



                                          - 10 -
J-A29019-21


                                           III.

       We conclude our analysis by writing separately in response to certain

matters raised in the dissent.

       The core of the dissent is its disagreement with the majority that

Lehman was not “committed to” Renewal because he was there as a voluntary

condition of parole.      Not accepting Black’s Law dictionary of the term, the

dissent instead cites definitions of “commit” found in the Merriam-Webster

Dictionary.    However, these definitions do not, as the dissent contends,

demonstrate that there is a voluntary aspect to being “committed to” a

correctional institution under Section 5123(a.2). In fact, of the five definitions

provided, the one closest in context to the present circumstances is “3b,” and

its examples of usage (provided below but omitted by the dissent) highlight

the involuntary nature of being “committed to” a prison or a community

corrections center:

       [3]b: to place in a prison or mental institution

       // The patient was committed by the court to a mental hospital.
____________________________________________


actions would expose them to liability for penalties and what the penalties
would be.” Richards v. Pennsylvania Board of Probation and Parole, 20
A.3d 596, 600 (Pa. Cmwlth. 2011); see also Commonwealth v. Simmons,
262 A.3d 512, 516 (Pa. Super. 2021) (en banc) (“Moreover, while statutes
generally should be construed liberally, penal statutes are always to be
construed strictly, 1 Pa.C.S. § 1928(b)(1), and any ambiguity in a penal
statute should be interpreted in favor of the defendant.”). Thus, we must give
Lehman the benefit of any lack of statutory clarity concerning whether he was
an “inmate” who was “committed to” a community corrections center at the
time of his overdose.


                                          - 11 -
J-A29019-21



      // He was committed to the state penitentiary for 10 years[.]

https://www.merriam-webster.com/dictionary/commit          (definition   3)   (last

visited May 18, 2022) (emphasis in original).

      Even if there was a whiff of validity in the dissent’s interpretation of

Section 5123(a.2), the Rule of Lenity would preclude us from adopting it. This

fundamental tenet of statutory construction, which the dissent ignores,

requires courts to construe ambiguous terms in the way that avoids imposition

of a penal sanction. Under the dissent’s own analysis of whether Lehman was

a parolee or an inmate under Section 5123(a.2), the phrase, “committed to”

may be susceptible to multiple meanings, including the one favorable to

Lehman. Thus, if there was any ambiguity in these disputed terms, then they

would have to be construed in Lehman’s favor.

      Moreover, the dissent’s reliance on Commonwealth v. Cornelius, 180

A.3d 1256 (Pa. Super. 2018), is equally unavailing because it involves

completely different facts and speaks to points of law that are not now at

issue. In Cornelius, the defendant was a parolee who was arrested at his

home for a parole violation. Authorities later discovered during jail intake that

the defendant had contraband hidden on his person. On appeal, the defendant

conceded that he “was in fact confined” at a jail, but he argued in relevant

part that he was not yet an “inmate” during the intake processing stage. This

Court held that the defendant could be found guilty of violating Section




                                     - 12 -
J-A29019-21


5123(a.2) because upon his arrest and transfer to jail, he qualified as an

“inmate” who was “committed to” the custody of a correctional institution:

      It is undisputed that Appellant was arrested for a parole violation,
      transported, and surrendered to the custody of the staff at the
      Warren County Jail. Once his intake processing began, Appellant
      was committed to the custody of the Warren County Jail.
      Accordingly, that is when he first became an inmate of the
      jail as defined under subsection 5123(e).

180 A.3d at 1261 (emphasis added).

      The material distinctions between Cornelius and this case are obvious.

The defendant in Cornelius was handcuffed and arrested for violating parole

and then taken to a jail against his will, at which point he was found to have

possessed contraband.       It was only after being arrested, handcuffed,

transported and surrendered to a jail for processing that “he first became an

inmate of the jail as defined under subsection 5123(e).”         Id.   By clear

implication, the defendant was a parolee and not an inmate prior to those

events. Here, Lehman went to Renewal voluntarily as a condition of parole

and as a parolee. Cornelius would only apply here if Lehman’s contraband

possession had occurred after a parole violation, an involuntary arrest and a

transport to a jail. Here, those are not our facts.

      Finally, the dissent questions the import of recent revisions to statutes

concerning the rights and legal status of a parolee. The majority cited 61

Pa.C.S. § 6138(2.3) for the proposition that parolees are “at liberty on parole”

and not in official detention when serving probation. Although the dissent is

correct about the timing of the statute’s amendment, it must be noted that

                                     - 13 -
J-A29019-21


this statute did not come out of the blue; it is a codification of long recognized

distinctions between parolees and inmates. See Meehan, 808 A.2d at 317.

It is also a clarification of statutory provisions already in force at the time of

Lehman’s arrest which presupposed that, prior to recommitment upon a parole

violation, a parolee remained “at liberty on parole.”      See e.g., 61 Pa.C.S.

§ 6138(2.1) (effective January 2, 2013 to December 17, 2019).

       The legislative intent behind the most recent enactment of Section

6138(2.1) is further evidenced by other revisions to relevant statutes,

including 61 Pa.C.S. § 5006 (effective June 30, 2021), which provides that a

parolee living in a community corrections center “while in good standing on

parole shall not be deemed to be in official detention under 18 Pa.C.S. § 5121.”

Because this statute definitively precludes parolees today from being treated

as inmates under 18 Pa.C.S. § 5123(a.2), the dissent’s interpretation would

impose criminal liability on Lehman for acts, even under its view, which are

no longer criminalized. This approach is not warranted in the instant case

because, again, the above-mentioned amendments are merely further

recognition of statutes and decisional law which were in force at the time of

Lehman’s overdose. See Davis, 852 A.2d at 397; Meehan, 808 A.2d at 317.9

____________________________________________


9 The dissent complains that the majority is advancing positions not articulated
by Lehman and relying on facts not of record. What that ignores, and as
mentioned previously, is that in the direct appeal, two of the three judges on
the panel questioned whether it was proper to assume that parolees residing
in halfway houses like Renewal were “inmates” or “prisoners” under the



                                          - 14 -
J-A29019-21


       Order vacated. Case remanded. Jurisdiction relinquished.

       President Judge Emeritus Bender joins the opinion.

       Judge Bowes files a dissenting opinion.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2022




____________________________________________


contraband statute. Since Lehman’s counsel had not raised the issue, its
merits could not be reached at that point. Lehman’s PCRA petition arose
directly from that concern. With respect to the record facts, it is undisputed
that Lehman was a parolee at all relevant times, that he had a valid parole
agreement, and that he agreed to reside at Renewal as a condition of parole.
The dissent even notes that Lehman “opted to agree to the conditions of his
parole” and that “he voluntarily” resided at Renewal. Thus, the majority’s
review in this appeal is limited to the issues presented and facts which are not
in dispute.

                                          - 15 -